DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 12/2/2020 that has been entered, wherein claims 1-20 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10, 12-17  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (US 5,502,891).
Regarding claim 1, Mori teaches a display device(Fig. 6), comprising: 
a display panel(Fig. 7) including a display region(22, Fig. 7) and a non-display region(23, Fig. 7) and including a first signal pad and a second signal pad(please see examiner annotated Fig. 6), the first and second signal pads being arranged in a first direction(please see examiner annotated Fig. 6) in the non-display region(23, Fig. 7); 
a circuit board(1, 3, col. 4, lines 18-29) disposed on the display panel(Fig. 7) and overlapped with the first and second signal pads in a thickness direction(please see examiner annotated Fig. 6); and 
an adhesive film(4, col. 4, lines 30-43) disposed between the circuit board(1, 3, col. 4, lines 18-29) and the display panel(Fig. 7) and overlapped with the first and second signal pads, 
wherein the adhesive film(4, col. 4, lines 30-43) comprises a base resin(guiding resin, col. 4, lines 30-43) and a plurality of conductive balls(9, col. 4, lines 44-52) dispersed in the base resin(guiding resin, col. 4, lines 30-43), 
the circuit board(1, 3, col. 4, lines 18-29) comprises a first driving pad and a second driving pad(please see examiner annotated Fig. 6), the first and second driving pads protruding toward the adhesive film(4, col. 4, lines 30-43) and arranged in the first direction, 
the first driving pad and the second driving pad overlap with the first signal pad and the second signal pad, respectively, and the display device satisfies a following formula 1:
                
                    T
                    ≥
                    G
                    +
                    
                        
                            B
                            x
                            S
                        
                        
                            W
                            +
                            S
                        
                    
                
            

(                        
                            10
                            -
                            30
                            u
                            m
                            ≥
                            2
                            u
                            m
                            +
                            
                                
                                    18
                                    u
                                    m
                                     
                                    x
                                     
                                    S
                                
                                
                                    S
                                    +
                                    S
                                
                            
                        
                    
                
                    10
                    -
                    30
                    u
                    m
                    ≥
                    2
                    u
                    m
                    +
                    
                        
                            18
                            u
                            m
                             
                            x
                             
                            S
                        
                        
                            2
                            S
                        
                    
                
            
                
                    10
                    -
                    30
                    u
                    m
                    ≥
                    2
                    u
                    m
                    +
                    
                        
                            18
                            u
                            m
                             
                        
                        
                            2
                        
                    
                
            
                        
                            10
                            -
                            30
                            u
                            m
                            ≥
                            11
                            u
                            m
                        
                    )

where B(18 um, col. 5, lines 18-27) is a thickness of the first driving pad in the thickness direction, 
T(10-30 um, col. 5, lines 18-27) is a thickness of the adhesive film(4, col. 4, lines 30-43) before bonding the circuit board(1, 3, col. 4, lines 18-29) to the display panel(Fig. 7), 
G(c=2 um, col. 4, lines 30-43) is a distance between the first signal pad and the first driving pad, 
S(S=W, col. 5, lines 10-17) is a distance between the first driving pad and the second driving pad, and
W(S=W, col. 5, lines 10-17)  is a width of the first driving pad in the first direction.


    PNG
    media_image1.png
    651
    883
    media_image1.png
    Greyscale

Regarding claim 2, Mori teaches the display device of claim 1, wherein the base resin(guiding resin, col. 4, lines 30-43) is disposed between the first driving pad and the second driving pad(Fig. 6).

Regarding claim 3, Mori teaches the display device of claim 1, wherein the adhesive film(4, col. 4, lines 30-43) comprises a first region overlapped with the first driving pad, a second region overlapped with the second driving pad, and a third region defined as a region between the first region and the second region(please see examiner annotated Fig. 6), 


Regarding claim 4, Mori teaches the display device of claim 3, wherein a diameter(10um, col. 5, lines 34-44) of the third conductive ball in the thickness direction is 0.5 to 1.0 times(wherein the diameter of the third conductive ball is 1 to 3 times thickness of the adhesive film, the col. 5, lines 18-27 and 34-44) the thickness T(10-30 um, col. 5, lines 18-27).

Regarding claim 5, Mori teaches the display device of claim 3, wherein the display panel(Fig. 7) is parallel to a plane defined by the first direction and a second direction crossing the first direction, 
each of lengths of the first and second conductive balls(9, col. 4, lines 44-52) in a third direction perpendicular to the plane is equal to the distance G(c=2 um, col. 4, lines 30-43), and 
the third direction is the thickness direction(please see examiner annotated Fig. 6).

Regarding claim 6, Mori teaches the display device of claim 3, wherein a diameter(10um, col. 5, lines 34-44) of the third conductive ball in the thickness direction is greater than the distance G(c=2 um, col. 4, lines 30-43).

Regarding claim 8, Mori teaches the display device of claim 3, wherein the first conductive ball is in direct contact with both of the first signal pad and the first driving pad, and the second conductive ball is in direct contact with both of the second signal pad and the second driving pad(please see examiner annotated Fig. 6).

Regarding claim 10, Mori teaches the display device of claim 1, wherein the plurality of conductive balls(9, col. 4, lines 44-52) is arranged in the first direction(please see examiner annotated Fig. 6).

Regarding claim 12, Mori teaches the display device of claim 1, wherein the circuit board(1, 3, col. 4, lines 18-29) is a driving chip(not shown, col. 4, lines 18-29).

Regarding claim 13, Mori teaches the display device of claim 1, wherein the circuit board(1, 3, col. 4, lines 18-29) is a flexible circuit board(1, 3, col. 4, lines 18-29).

Regarding claim 14, Mori teaches the display device of claim 1, wherein the first signal pad and the second signal pad have a same shape, and the first driving pad and the second driving pad have a same shape(please see examiner annotated Fig. 6).

Regarding claim 15, Mori teaches the display device of claim 1, wherein the base resin(guiding resin, col. 4, lines 30-43) comprises a heat-curing resin(wherein the 

Regarding claim 16, Mori teaches the display device of claim 1, wherein the plurality of conductive balls(9, col. 4, lines 44-52) comprises at least one of metals(solder, col. 4, lines 44-52), metal oxides, or metal nitrides.

Regarding claim 17, Mori teaches the display device of claim 1, wherein the plurality of conductive balls(9, col. 4, lines 44-52) is arranged to form a single layer(please see examiner annotated Fig. 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 5,502,891) in view of Sato (US 2013/0120948 A1).
Regarding claim 7, Mori teaches the display device of claim 3, but is silent in regards to the thickness B(18 um, col. 5, lines 18-27) is smaller than a diameter(10um, col. 5, lines 34-44) of the third conductive ball in the thickness direction(please see examiner annotated Fig. 6). 

Sato teaches a display device(Fig. 3) wherein the thickness B(height of 42, ¶0041) is smaller(¶0041) than a diameter(da, before pressure bonding, ¶0041)) of the third conductive ball(51a, ¶0045) in the thickness direction(/0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mori, so that the thickness B is smaller than a diameter of the third conductive ball in the thickness direction, as taught by Sato, in order to have favorable from the point of view of dispersibility and electrical conductivity and suppression of warpage(¶0041).

Claims 9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 5,502,891) in view of Nishioka et al. (KR 20140043305A).
Regarding claim 9, Mori teaches the display device of claim 3, but is silent in regards to a change in diameter of the plurality of conductive balls(9, col. 4, lines 44-52) is defined as (a diameter of the third conductive ball in the thickness direction - a diameter of the 

Nishioka teaches a display device(Fig. 4) wherein a change in diameter of the plurality of conductive balls(1, ¶0086) is defined as (a diameter(5m ¶0086) of the third conductive ball(uncompressed 1 outside of 53b, 52b, ¶0180) in the thickness direction(compression direction, ¶0086) - a diameter(3.75-4.5, ¶0086)  of the first conductive ball(compressed 1 between 53b, 52b, ¶0180) in the thickness direction(compression direction, ¶0086))/the diameter(5m ¶0086) of the third conductive ball(uncompressed 1 outside of 53b, 52b, ¶0180)x 100 (percentages: %), and the change in diameter((5-4.5)/5*100 to (5-3.75)/5*100=10% to 25%, ¶0059, ¶0086) of the plurality of conductive balls(1, ¶0086) is less than or equal to about 25%(¶0059, ¶0086). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mori, so that a change in diameter of the plurality of conductive balls is defined as (a diameter of the third conductive ball in the thickness direction - a diameter of the first conductive ball in the thickness direction)/the diameter of the third conductive ball x 100 (percentages: %), and the change in diameter of the plurality of conductive balls is less than or equal to about 25%, as taught by Nishioka, so that damage to the electrodes can be suppressed, the connection resistance between the electrodes can be reduced, and the reliability of conduction between the electrodes can be improved(¶0059).

Regarding claim 18, Mori teaches a display device(Fig. 6), comprising: 
a display panel(Fig. 7) including a display region(22, Fig. 7) and a non-display region(23, Fig. 7) and including a first signal pad and a second signal pad(please see examiner annotated Fig. 6), the first and second signal pads being arranged in a first direction in the non-display region(23, Fig. 7); 
a circuit board(1, 3, col. 4, lines 18-29) disposed on the display panel(Fig. 7) and overlapped with the first and second signal pads in a thickness direction(please see examiner annotated Fig. 6); and 
an adhesive film(4, col. 4, lines 30-43) disposed between the circuit board(1, 3, col. 4, lines 18-29) and the display panel(Fig. 7) and overlapped with the first and second signal pads(please see examiner annotated Fig. 6), 
wherein the adhesive film(4, col. 4, lines 30-43) comprises a base resin(guiding resin, col. 4, lines 30-43) and a plurality of conductive balls(9, col. 4, lines 44-52) dispersed in the base resin(guiding resin, col. 4, lines 30-43), 
the circuit board(1, 3, col. 4, lines 18-29) comprises a first driving pad and a second driving pad, the first and second driving pads protruding toward the adhesive film(4, col. 4, lines 30-43) and arranged in the first direction(please see examiner annotated Fig. 6), 
the first driving pad and the second driving pad overlap with the first signal pad and the second signal pad, respectively, 
the adhesive film(4, col. 4, lines 30-43) comprises: 

a second region overlapped with the second driving pad(please see examiner annotated Fig. 6); and 
a third region defined between the first region and the second region(please see examiner annotated Fig. 6), and 
the base resin(guiding resin, col. 4, lines 30-43) is disposed between the first driving pad and the second driving pad(please see examiner annotated Fig. 6).

Mori is silent in regards to a diameter difference between a conductive ball of the plurality of conductive balls(9, col. 4, lines 44-52) in the first region and a conductive ball of the plurality of conductive balls(9, col. 4, lines 44-52) in the third region is less than or equal to about 25%.

Nishioka teaches a display device(Fig. 4) wherein a diameter difference between a conductive ball(compressed 1 between 53b, 52b, ¶0180) of the plurality of conductive balls(1, ¶0086) in the first region and a conductive ball(uncompressed 1 outside of 53b, 52b, ¶0180)  of the plurality of conductive balls(1, ¶0086) in the third region is less than or equal to about 25%(¶0059, ¶0086). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mori, so that a diameter difference between a conductive ball of the plurality of conductive balls in the first region and a conductive ball of the plurality of 

Regarding claim 19, Mori teaches the display device of claim 18, wherein the plurality of conductive balls(9, col. 4, lines 44-52) is arranged to form a single layer(please see examiner annotated Fig. 6).

Regarding claim 20, Mori teaches the display device of claim 18, wherein each of the plurality of conductive balls(9, col. 4, lines 44-52) disposed in the first region is in direct contact with each of the first signal pad and the first driving pad(please see examiner annotated Fig. 6).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 5,502,891) in view of Son et al. (US 2017/0309646 A1).
Regarding claim 11, Mori teaches the display device of claim 1, but does not explicitly teach the display panel(Fig. 7) includes a first pixel and a second pixel, which overlap with the display region(22, Fig. 7), and each of the first and second signal pads transmits an electrical signal to each of the first and second pixels.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892